In an action to recover damages based on intentional assault, the defendant appeals from an order of the Supreme Court, Suffolk County (Catterson, J.), dated December 9, 2003, which denied his motion to vacate a prior judgment of the same court entered May 19, 2003, made after an inquest, upon an order of the same court dated February 24, 2003, granting the plaintiffs motion, inter alia, to strike his answer upon his default in opposing the motion.
Ordered that the order is affirmed, with costs.
*626To vacate his default in opposing the plaintiffs motion, the defendant was required to demonstrate a reasonable excuse for his default and a meritorious defense (see CPLR 5015 [a] [1]; New York Hosp. Med. Ctr. of Queens v Clarendon Natl. Ins. Co., 13 AD3d 596 [2004]; Hirsch v Monroe Bus Corp., 13 AD3d 486 [2004]). The defendant failed to present a reasonable excuse for his failure to oppose the plaintiffs motion. Accordingly, the Supreme Court providently exercised its discretion in denying the defendant’s motion to vacate his default. Florio, J.P., Krausman, Crane, Rivera and Fisher, JJ., concur.